Case: 2:20-cv-04216-EAS-EPD Doc #: 15 Filed: 10/15/20 Page: 1 of 14 PAGEID #: 254




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


TAWAN CHILDS,

              Plaintiff,

                                                     Civil Action 2:20-cv-4216
                                                     Judge Edmund A. Sargus, Jr.
       v.                                            Chief Magistrate Judge Elizabeth P. Deavers


THE KROGER CO.,
et al.,

              Defendants.


                   ORDER AND REPORT AND RECOMMENDATION

       This matter is before the Court on a motion to remand filed on August 20, 2020, by

Plaintiff Tawan Childs (“Mr. Childs”), who now is proceeding pro se. (ECF No. 5),1 the

response (ECF No. 9) filed by Defendants The Kroger Co., Heather Gray, Patti Hutchison, and

Levi VanReeth (collectively, “Defendants”), and Mr. Childs’ reply memorandum (ECF No. 10).

For the reasons that follow, it is RECOMMENDED that Mr. Childs' Motion to Remand be

GRANTED and that this action be REMANDED to the Court of Common Pleas for Franklin

County.




1
 Also pending is a “Motion for Leave to File Pro Se Motion in Contra Removal and Motion to
Remand to State Court” filed by Mr. Childs on that same date. (ECF No. 4.) The Court
previously granted Counsel’s unopposed motion to withdraw. (ECF Nos. 6, 12.) Further, Mr.
Childs’ separately filed motion to remand is the subject of this Report and Recommendation.
Accordingly, Plaintiff’s motion for leave (ECF No. 4) is DENIED as moot.
Case: 2:20-cv-04216-EAS-EPD Doc #: 15 Filed: 10/15/20 Page: 2 of 14 PAGEID #: 255




                                                 I.

       On December 20, 2019, Plaintiff Tawan Childs (“Plaintiff”) filed a Complaint

against Defendants in the Franklin County, Ohio Court of Common Pleas, where the case was

docketed as Case No. 19CV-12-10192 and assigned to Judge O’Donnell. (ECF No. 1 at 1; ECF

No. 2.) Mr. Childs asserted claims of disability and race discrimination; aiding, abetting, and

inciting of discrimination; wrongful termination in violation of public policy; retaliation; and

defamation, all under Ohio law. (Id.)

       On August 6, 2020, Mr. Childs, without the assistance of his counsel,2 submitted to Judge

O’Donnell a four-page memorandum (“Memorandum”) regarding issues raised by Kroger and its

counsel in his then-recently held deposition. (ECF No. 1, Ex. B; ECF No. 5.) The subject line

of the Memorandum reads:

       Case no. 19CV-12-10192; Improper unethical conduct, state and federal law
       violations at deposition hearing on July 20, 2020; Labor Relations; Property Interest
       in Union membership, contractual due process under state common Law, Ohio
       Constitution and Labor Management Reporting and Disclosure Act, Title I and
       La[n]drum-Griffin Congressional Intent of Due process. (Id.)

       The body of the Memorandum further states, in relevant part:

       … During the recent Deposition in case sub judice, on 7/2/2020, Kroger Co.
       improperly raised a stale disclosure issue and reaffirmed their support of Heather’s
       false and moot disclosure claim that originated when I was actually a union member
       with interest in the membership’s benefits, rights and protections afforded those
       with alleged disciplinary violations. But Kroger Co. evaded union rules, illegally
       raised this issue 4 years later and two years after I graduated from management
       training (while union member during management interviews and training). This
       appears to violate Union democracy, collective bargaining, my property interest in
       Union membership and contractual due process per Union Constitution, By law of
       UFCW 1059 rules and LMRDA (1982) Title I, Section 101(a)(5) which states in
       pertinent part: (5) Safeguards Against Improper Disciplinary Act-No member of
       any labor organization may be fined, suspended, expelled or otherwise disciplined


2
 As good cause in support of the motion for leave to withdraw, Mr. Childs’ counsel confirmed
that he “independently filed a Memorandum to the Franklin County Court, without the
knowledge of Counsel.” (ECF No. 6, at ¶ 2.)
                                                 2
Case: 2:20-cv-04216-EAS-EPD Doc #: 15 Filed: 10/15/20 Page: 3 of 14 PAGEID #: 256




      except for nonpayment of dues by such organization or by any officer thereof unless
      such member has been (A) served with specific written charges; (B) given a
      reasonable time to prepare his defense; (C) afforded a full and fair hearing. See,
      e.g. 29 U.S.C. Section 411 (a)(5) (1982)

      … Your honor … my point in communication is this: I was a union member with
      Union rights with UFCW Local 1059 after Hire, I paid Union dues for this property
      right of membership and benefits; I was same union member during Interview for
      Management and while I was in Management Training. The issue of Disclosure is
      stale and Kroger waived it. It is improper and moot since they waived background
      check on case by case basis but also there were time frames and disciplinary rules
      applied to union members for violations. … Heather defamed my character by
      violating my rights by raising pretextual, stale and moot disclosure issue that
      originated when I was a union member. Kroger Co. and Heather through their
      attorneys continue to breach my contractual due process rights under Ohio common
      law and my due course rights under Ohio Constitution and LMRDA too….

      In addition, it would appear that LMRDA does not pre-empt the state court and
      legislative regulation in the area of due process and other individual rights of union
      members. 29 U.S.C. Section 413 (“Nothing contained in [Title I] shall limit the
      rights and remedies of any member of a labor organization under any State or
      Federal law or before any court or other tribunal.”)

      …

      For these reasons, Your honor, I request consideration that you subpoena and order
      Kroger Co. to produce UFCW Local 1059 Rules in effect between 2014 and 2018;
      I request a court review of this and Discovery Conference to inquire into these
      ethical issues, state and federal violations even at recent Deposition Hearing on July
      20, 2020 stemming from illegal and void termination. Kroger Co. violated my
      rights even at Deposition to raise this stale and erroneous issue of Disclosure. I
      also ask that you order me reinstated with additional relief because of damages and
      emotional distress stemming from Kroger Co. robbery and hostile environment of
      Harassment after robbery, racial discrimination and denial of requests of reasonable
      accommodations from not only plaintiff but also doctor’s note and
      recommendation. See, e.g., Risa L. Lieberwitz, Due Process and the LMRDA: An
      Analysis of Democratic Rights in the Union and at the Workplace, 29 B.C.L. Rev.
      21 (1987), …

      Also, see, in general, Board of Regents v. Roth, 408 U.S., 532, 545 (1985); Taylor
      v. Favorito, 74 N.E.2d 768, 772 (Ohio App. 1947)(natural justice, right to due
      process independent of contracts); Falcone v. Dantinne, 420 F.2d 1157, 1165 (3d
      Cir. 1969)(Right to full hearing)




                                                3
Case: 2:20-cv-04216-EAS-EPD Doc #: 15 Filed: 10/15/20 Page: 4 of 14 PAGEID #: 257




       On August 18, 2020, Defendants, relying on this Memorandum, filed their Notice of

Removal in this Court. (ECF No. 1.) Defendants contend that, in his Memorandum, Mr. Childs

has alleged, for the first time, that “Defendants violated his rights under federal law, including the

Labor Management Reporting and Disclosure Act of 1959, 29 U.S.C. §§ 401-531 (‘LMRDA’).”

(ECF No. 9, at p.2.) Accordingly, Defendants sought removal, contending that this Court has

original jurisdiction under 28 U.S.C. § 1331.

                                                      II.

       28 U.S.C. Section 1441 governs removal and provides in relevant part as follows:

“[A]ny civil action brought in a State court of which the district courts of the United States have

original jurisdiction, may be removed by the defendant or the defendants, to the district court of

the United States for the district and division embracing the place where such action is pending.”

28 U.S.C. § 1441(a). Accordingly, “[o]nly state-court actions that originally could have been

filed in federal court may be removed to federal court by the defendant.” Caterpillar Inc. v.

Williams, 482 U.S. 386, 392 (1987). A federal court has limited subject matter jurisdiction.

       “The basic statutory grants of federal court subject-matter jurisdiction are contained in 28

U.S.C. § 1331, which provides for ‘[f]ederal-question’ jurisdiction, and § 1332, which provides

for ‘[d]iversity of citizenship’ jurisdiction.” Arbaugh v. Y&H Corp., 546 U.S. 500, 501 (2006).

Federal-question jurisdiction is invoked when a plaintiff pleads a claim “arising under” the

federal laws, the Constitution, or treaties of the United States. Id. (citation omitted). Further, the

removal statute is strictly construed. Alexander v. Elec. Data Sys. Corp., 13 F.3d 940, 949 (6th

Cir. 1994).

       A defendant removing an action to federal court must file a notice of removal. 28 U.S.C.

§ 1446(a). Generally, the defendant must file the notice of removal “within 30 days after the



                                                  4
Case: 2:20-cv-04216-EAS-EPD Doc #: 15 Filed: 10/15/20 Page: 5 of 14 PAGEID #: 258




receipt by the defendant, through service or otherwise, of a copy of the initial pleading setting

forth the claim for relief upon which such action or proceeding is based.” Id. § 1446(b)(1). “The

30–day period in § 1446(b)(1) starts to run only if the initial pleading contains ‘solid and

unambiguous information that the case is removable.’” Berera v. Mesa Med. Grp., PLLC, 779

F.3d 352, 364 (6th Cir. 2015) (quoting Holston v. Carolina Freight Carriers Corp., No. 90–

1358, 1991 WL 112809, at *3 (6th Cir. June 26, 1991) (per curiam). “If the initial pleading lacks

solid and unambiguous information that the case is removable, the defendant must file the notice

of removal ‘within 30 days after receipt . . . of a copy of an amended pleading, motion, order or

other paper’ that contains solid and unambiguous information that the case is removable.” Id.

(citing 28 U.S.C. § 1446(b)(3)); see also Walker v. Philip Morris USA, Inc., 443 Fed.Appx. 946,

950 (6th Cir.2011). “Section 1446(b)'s requirement of solid and unambiguous information is akin

to actual notice.” Id. (citing Peters v. Lincoln Elec. Co., 285 F.3d 456, 466 (6th Cir.2002)

(citation omitted) (internal quotation marks omitted) (“The intent of § 1446(b) is to make sure

that a defendant has an opportunity . . . to remove upon being given notice in the course of the

case that the right exists.”); Charles Alan Wright et al., 14C Federal Practice and Procedure §

3731 (4th ed. 2009) (“The statute requires ‘an amended pleading, motion, order, or other paper’

to act as a trigger to commence the running of a new 30–day period once the defendant has

received actual notice, through one of the documents described in Section 1446(b), that a

previously unremovable case has become removable.”).

                                                III.

       Defendants, as the removing parties, bear the burden of establishing federal subject

matter jurisdiction. Nat'l Pension Corp., LLC v. Horter Inv. Mgmt., LLC, No. 1:20-CV-0086,

2020 WL 812887, at *2 (S.D. Ohio Feb. 19, 2020), report and recommendation adopted as



                                                 5
Case: 2:20-cv-04216-EAS-EPD Doc #: 15 Filed: 10/15/20 Page: 6 of 14 PAGEID #: 259




modified, No. 1:20-CV-86, 2020 WL 1502042 (S.D. Ohio Mar. 30, 2020) (citing Smith v.

Nationwide Property and Cas. Ins. Co., 505 F.3d 401, 405 (6th Cir. 2007)); see also Gipe v.

Medtronic, Inc., 416 F. Supp. 3d 687, 691 (W.D. Ky. 2019) (“[r]emoving defendants bear the

burden of establishing federal subject-matter jurisdiction by a preponderance of the evidence.”)

In moving to remand, Mr. Childs contends that Defendants have failed to meet that burden for

two reasons. First, Mr. Childs contends that his original complaint asserted only state law claims

and that his Memorandum addressed to Judge O’Donnell did not raise federal claims. According

to Mr. Childs, his Memorandum related to alleged unethical conduct at his deposition. Further,

Mr. Childs asserts that Defendants’ Notice of Removal was untimely.

       Defendants oppose remand contending that Mr. Childs’ Memorandum constitutes an

“other paper” within the contemplation of 28 U.S.C. § 1446(b)(3) and that, because it “no doubt”

raises federal claims, removal was proper. (ECF No. 9, at p. 4.) According to Defendants,

courts, including the Court of Appeals for the Sixth Circuit, construe the term “other paper”

liberally, finding that answers at depositions, formal or informal communications, or

correspondence between counsel can fall within the definition of “other paper” sufficient to

support removal. Defendants cite specific language in Mr. Childs’ Memorandum that, in their

view, alleges that Kroger violated federal law, including the LMRDA, when it terminated his

employment. They also cite to the motion to withdraw filed by Mr. Childs’ counsel for its

acknowledgment that his Memorandum asserts “additional legal arguments.” For the following

reasons, Defendants’ arguments are not well-taken.

       As recognized by the court in Schmidt v. G.S. Polymers, Inc., No. 1:19-CV-01605-DAP,

2019 WL 6883680, at *3 (N.D. Ohio Dec. 2, 2019), report and recommendation adopted sub

nom. Schmidt v. Lincoln Elec. Co., No. 1:19-CV-1605, 2019 WL 6877712 (N.D. Ohio Dec. 17,



                                                6
Case: 2:20-cv-04216-EAS-EPD Doc #: 15 Filed: 10/15/20 Page: 7 of 14 PAGEID #: 260




2019), there is little Sixth Circuit case law on the definition of “other paper” under § 1446(b)(3).

See also Berera v. Mesa Med. Grp., PLLC, 779 F.3d 352, 365 (6th Cir. 2015) (“We have yet to

fully expound the meaning of ‘other paper’ under § 1446(b)(3).”). “The definition of ‘other

paper’ is broad and may include any formal or informal communication received by a

defendant.” Id. (quoting Hiser v. Seay, No. 5:14-CV-170, 2014 WL 6885433, at *2 (W.D. Ky.

Dec. 5, 2014)); see also Berera, 779 F.3d at 365 (“Thus, as a general matter, ‘documents such as

deposition transcripts, answers to interrogatories and requests for admissions, . . . amendments

to ad damnum clauses of complaints, and correspondence between the parties and their attorneys

or between the attorneys’ may constitute ‘other papers’ under § 1446(b)(3).”) (citation omitted).

“Virtually every court that has considered the issue has held that settlement demand letters and

other correspondence between parties may constitute ‘other paper.’” Id. (quoting Mathes v.

Waller, No. 3:19-cv-00751, 2019 WL 5394310, at *5 (M.D. Tenn. Oct. 22, 2019)). For

purposes of the current motion, the Court will assume, without deciding, that Mr. Childs’

Memorandum constitutes an “other paper” under § 1446(b)(3).

       Defendants' argument that this Court has federal-question jurisdiction because Mr. Childs

mentioned federal law and specifically cited the LMRDA in his Memorandum is not persuasive.

The Court’s jurisdictional inquiry is normally limited to the well-pleaded complaint.3 See Lee v.

Kirkpatrick, No. 1:16-CV-00123-GNS, 2016 WL 7197478, at *3 (W.D. Ky. Dec. 9, 2016)


3
  “Within the confines of the well-pleaded complaint rule, there are two paths to federal court
under Section 1331: (1) federal claims, i.e., cases where federal law creates the cause of action;
and (2) state causes of action that implicate “significant federal issues.” Eastman, 438 F.3d at
550; Grable & Sons Metal Prods., Inc. v. Darue Eng'g & Mfg., 545 U.S. 308, 312 (2005);
Franchise Tax Bd. v. Constr. Laborers Vacation Tr., 463 U.S. 1, 27-28 (1983). Lee, 2016 WL
7197478, at *2.” Here, Defendants rely on the first path by asserting that Mr. Childs has asserted
a federal claim in his Memorandum.


                                                 7
Case: 2:20-cv-04216-EAS-EPD Doc #: 15 Filed: 10/15/20 Page: 8 of 14 PAGEID #: 261




(citing Breiding v. Wilson Appraisal Servs., Inc., No. 5:14CV124, 2016 U.S. Dist. LEXIS

37422, at *12 (N.D. W. Va. Mar. 23, 2015) (“[E]xtrinsic documents will rarely, if ever affect a

federal court's subject matter jurisdiction in federal question cases because the jurisdictional

inquiry is normally limited to the plaintiffs well-pleaded complaint.” (internal quotation marks

omitted) (quoting Dougherty v. Cerra, 987 F. Supp. 2d 721, 729 (S.D. W. Va. 2013)).

       Under the well-pleaded complaint rule, district courts have federal question removal

jurisdiction over “only those cases in which a well-pleaded complaint establishes either that

federal law creates the cause of action or that the plaintiff's right to relief necessarily depends on

resolution of a substantial question of federal law.” Ommert v. Hanover Twp. Trustees of Butler

Cty., Ohio, No. 1:19-CV-435, 2019 WL 6117477, at *3 (S.D. Ohio Nov. 18, 2019), report and

recommendation adopted, No. 1:19CV435, 2020 WL 33135 (S.D. Ohio Jan. 2, 2020) (quoting

Franchise Tax Bd. v. Constr. Laborers Vacation Trust, 463 U.S. 1, 27-28 (1983). In other words,

a case arises under federal law when an issue of federal law appears on the face of the plaintiff's

well-pleaded complaint. Id. (citing Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987);

Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987). The plaintiff is the master of the

claim and may avoid federal jurisdiction by exclusive reliance on state law. Id. (citing

Caterpillar, 482 U.S. at 392).

       Accordingly, “in most cases, when courts look to [an] ‘other paper’ to ascertain

removability, courts are clarifying that diversity jurisdiction has been established.” Eggert v.

Britton, 223 F. App’x 394, 397 (5th Cir. 2007) (unpublished). For example, when a plaintiff has

brought a state law claim against a diverse party but has not alleged the amount in controversy in

the complaint, a later document may establish the amount in controversy. See, e.g, Addo v.

GlobeLife & Accident Ins. Co., 230 F.3d 759, 761-62 (5th Cir. 2000).



                                                  8
Case: 2:20-cv-04216-EAS-EPD Doc #: 15 Filed: 10/15/20 Page: 9 of 14 PAGEID #: 262




       However, in certain limited circumstances, courts have looked to an “other paper” to

clarify that federal question jurisdiction has been established. Eggert, 223 F. App’x at 397. The

Sixth Circuit Court of Appeals has specifically done so in particular circumstances. For

example, in Peters v. Lincoln Elec. Co., 285 F.3d 456 (6th Cir. 2002), it looked to a plaintiff’s

deposition testimony in upholding the district court’s conclusion that the plaintiff’s state law

claim was related to his retirement plan and, therefore, was preempted by ERISA. Because

complete preemption is an exception to the well-pleaded complaint rule, the Sixth Circuit

concluded that federal question jurisdiction was proper. In reaching this conclusion, the Court

explained that, in his complaint, the plaintiff had alleged the defendant’s breach of certain

unspecified promises and representations. Id. at 465. At his deposition, the plaintiff responded

to a series of questions directed to the “precise nature of the unspecified ‘broken promises’ by

testifying “that he was suing, in part, because the company had breached a promise to continue

his participation ins its Supplemental Executive Retirement Plan (‘SERP’).” Id. at 466. The

Sixth Circuit noted that this statement at the deposition was not itself a “civil action” but agreed

with the district court that the statement clarified the complaint’s allegations of unspecified

“broken promises.” Id. at 467.

       More recently, in Berera, 779 F.3d 352, the Sixth Circuit, in finding a notice of removal

timely, looked to both the Complaint’s “artful allegations” and counsel’s “clarifying concession

at a formal hearing” to conclude that the plaintiff was asserting a FICA refund claim establishing

federal question jurisdiction. Id. at 358, 365. The Sixth Circuit characterized the plaintiff’s

initial complaint as “sparse and vague … assert[ing] purported state law claims.” Id. at 364.

The Sixth Circuit specifically noted that it read the plaintiff’s reference in the complaint to

“payroll taxes” as an artful reference to FICA taxes. Id. at 358.



                                                  9
Case: 2:20-cv-04216-EAS-EPD Doc #: 15 Filed: 10/15/20 Page: 10 of 14 PAGEID #: 263




        The above cases are distinguishable from the situation here. In this case, the parties agree

that Childs’ original complaint alleged no claims under federal law. (See ECF No. 9, at p. 5 “In

their Notice of Removal, Defendants concede that Plaintiff’s action was not removable based on

Plaintiff’s initial state court Complaint because it asserted only claims under Ohio law, and no

other basis for federal jurisdiction existed (as Kroger and other defendants reside in Ohio where

the action was brought and where Plaintiff resides, undermining diversity jurisdiction. (Doc. #1,

at ¶ 4).)

        Further, Plaintiff’s 21-page Complaint asserting claims of disability and race

discrimination; aiding, abetting, and inciting of discrimination; wrongful termination in violation

of public policy; retaliation; and defamation is neither sparse nor vague, does not set forth

unspecified claims, and does not appear to be artfully pleading a claim arising from a violation of

Mr. Childs’ rights as a union member. Defendants do not argue otherwise. In fact, Defendants

acknowledge that, based on the allegations of the Complaint, they could not “have reasonably

predicted that Plaintiff would allege that Kroger somehow violated Plaintiff’s rights as a union

member under the LMRDA. In fact, at the time of his termination from Kroger, Plaintiff was a

management employee and no longer a member of the union.” (ECF No. 9, at p. 6 n.1.)

        In short, nothing in Mr. Childs’ Complaint suggests a need to look to an “other paper” for

clarification to ascertain “that the case is or has become removable.” See Trotter v. Steadman

Motors, Inc., 47 F. Supp. 2d 791, 792 (S.D. Miss. 1999) (where allegations asserted to form the

basis of a federal claim do not appear in the pleadings but have been injected into the case

through deposition testimony, putative federal claim does not exist as a cognizable claim.) This

circumstance, standing alone, is sufficient to support an order of remand on the basis of the well-

pleaded complaint rule.



                                                 10
Case: 2:20-cv-04216-EAS-EPD Doc #: 15 Filed: 10/15/20 Page: 11 of 14 PAGEID #: 264




       Moreover, even if clarification were necessary here, 28 U.S.C. § 1446(b)(3) requires that

an “other paper” contain “solid and ambiguous information” that the case is removable. In

evaluating the propriety of removal, courts look at “the four corners of the ‘other paper.’”

Schmidt, 2019 WL 6883680, at *4. In his Memorandum, Mr. Childs does not affirmatively state

an intention to amend his Complaint to set forth a federal claim. Consequently, the Court is left

to consider whether his Memorandum otherwise solidly and unambiguously indicates his

intention to assert such a claim. A fair reading of Mr. Childs’ Memorandum reveals much

ambiguity on this issue.

       Certainly, as Defendants note, Mr. Childs refers more than once in his Memorandum to

the LMRDA and federal law. Further, Mr. Childs does broadly refer to due process or property

rights and to federal violations at his deposition. At the same time, however, Mr. Childs uses

language in the Memorandum to reasonably suggest that he made these references for purposes

of objecting to defense counsel’s line of questioning at his deposition regarding his alleged

failure to disclose his criminal record. While not entirely clear, the Memorandum’s language

also reflects that, to the extent Kroger could have pursued such an issue against him, Mr. Childs

is contending that it should have done so when he was a union member subject to union due

process protections. Mr. Childs asserts that Kroger’s failure to do so resulted in a “waiver,”

making the issue “stale,” “improper and moot” and, by extension, an inappropriate defense

against him in this case. (See generally ECF No. 1, Ex. B, at p. 1.)

        Further, Mr. Childs only recites the language of Title I, § 101(a)(5) of the LMRDA, 29

U.S.C. § 411 (a)(5). Aside from referring to due process generally, he does not more

specifically set forth the elements of a claim under the LMRDA. Further, Mr. Childs does not

express an intention to set forth a claim against his union. Because the LMRDA “only regulates



                                                11
Case: 2:20-cv-04216-EAS-EPD Doc #: 15 Filed: 10/15/20 Page: 12 of 14 PAGEID #: 265




the relationship between the union and its members,” Mr. Childs’ failure to do so further adds to

the ambiguity of his Memorandum. Wiggins v. United Food & Commercial Workers Union,

Local No. 56, 420 F. Supp. 2d 357, 365 (D.N.J. 2006), aff'd sub nom. Wiggins v. United Food &

Commercial Workers Union, Local #56, 303 F. App'x 131 (3d Cir. 2008) (citing Hatchigian v.

Interface Electric, Inc., 1993 WL 4138, at *16, 1993 U.S. Dist. LEXIS 140, at *48 (E.D. Pa. Jan.

26, 1993) (“[T]he LMRDA does not provide a civil remedy for the vindication of LMRDA rights

against one who, in allegedly violating such rights, is not acting in the capacity of an official,

member or agent of a labor union.”); see also Taschner v. Hill, 589 F.Supp. 127, 131

(E.D.Pa.1984) (“It is evident that section 101(a) does not support an action against the aggrieved

party's employer.”)

       Additionally, some of Mr. Childs’ references to the LMRDA in the Memorandum relate

to the issue of pre-emption and reasonably could be construed as Mr. Childs’ attempt to reinforce

the state law nature of his claims. (See, e.g., ECF No. 1, Ex. B, at p. 2 “In addition, it would

appear that the LMRDA does not pre-empt the state court and legislative regulation in the area of

due process and other individual rights of union members. 29 U.S.C. Section 413 (‘Nothing

contained in [Title I] shall limit the rights and remedies of any member of a labor organization

under any State or Federal law or before any court or other tribunal.’))

       In short, Mr. Childs’ Memorandum does not expressly articulate a federal claim and

much of its discussion is open to interpretation as evidenced by the parties’ briefing. For these

reasons, the Court does not find that Mr. Childs’ Memorandum presents “solid and

unambiguous” information that this case had become removable. At most, the Memorandum put

Defendants “’on inquiry notice that removal might be appropriate.’” Schmidt, 2019 WL




                                                  12
Case: 2:20-cv-04216-EAS-EPD Doc #: 15 Filed: 10/15/20 Page: 13 of 14 PAGEID #: 266




6883680, at *7 (quoting Mathes v. Burns, No. 3:19-CV-00751, 2019 WL 5394310, at *7 (M.D.

Tenn. Oct. 22, 2019)) (emphasis in original).

       As noted above, strict standards govern removal and the Court is required to resolve all

doubts as to the propriety of removal in favor of remand. Accordingly, it is RECOMMENDED

that the Court GRANT Mr. Childs’ motion to remand.

       Finally, Mr. Childs seeks an award of sanctions in the amount of $6,500.00 for what he

characterizes as a waste of both his time and the Court’s as a result of Defendants’

“improvidently filed and frivolous” Notice of Removal. (ECF No. 10, at p. 9.) Absent unusual

circumstances, courts may award sanctions, including attorney's fees, under § 1447(c) only

where the removing party lacked an objectively reasonable basis for seeking removal. Fed. Nat'l

Mortg. Ass'n v. Lofton, No. 13-12519, 2013 WL 12182679, at *2 (E.D. Mich. Oct. 31, 2013)

(citing Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005)). For the reasons discussed

above, exercising its discretion, the Court declines to award sanctions in Mr. Childs’ favor.

Accordingly, it is RECOMMENDED that the Court DENY Mr. Childs’ request for sanctions.

                                                IV.

       For the reasons set forth above, Plaintiff’s “Motion for Leave to File Pro Se Motion in

Contra to Removal and Motion to Remand to State Court” (ECF No. 4) is DENIED as moot.

Further, it is RECOMMENDED that the Court GRANT Plaintiff’s Motion to Remand (ECF

No. 5). Finally, it is RECOMMENDED that the Court DENY Plaintiff’s request for sanctions.

                               PROCEDURE ON OBJECTIONS
       If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

                                                13
Case: 2:20-cv-04216-EAS-EPD Doc #: 15 Filed: 10/15/20 Page: 14 of 14 PAGEID #: 267




Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

        The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat=l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted)).

        IT IS SO ORDERED.




Date: October 15, 2020                            /s/ Elizabeth A. Preston Deavers_________
                                                  ELIZABETH A. PRESTON DEAVERS
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                                  14
